

115 HR 3205 IH: Veterans’ Advisory Committee on Education Reauthorization Act of 2017
U.S. House of Representatives
2017-07-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3205IN THE HOUSE OF REPRESENTATIVESJuly 12, 2017Mr. Delaney (for himself, Ms. Sinema, Mr. Meeks, Mr. Jones, Mr. Lowenthal, and Mr. Cartwright) introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo amend title 38, United States Code, to provide for a five-year extension of the Veterans’
			 Advisory Committee on Education.
	
 1.Short titleThis Act may be cited as the Veterans’ Advisory Committee on Education Reauthorization Act of 2017. 2.Five-year extension of Veterans’ Advisory Committee on EducationSection 3692(c) of title 38, United States Code, is amended by striking December 31, 2017 and inserting December 31, 2022.
		